—In an action, inter alia, for injunctive relief, the defendants appeal, as limited by their brief, from stated portions of an order of the Supreme Court, Dutchess County (Beisner, J.), entered August 15, 1994, which, inter alia, granted those branches of the plaintiff’s motion which were (1) for a permanent injunction on its fifth cause of action and (2) to dismiss the defendants’ counterclaims.
Ordered that the order is modified, on the law, by deleting the provision thereof granting that branch of the plaintiffs motion which was to dismiss the defendants’ first counterclaim and substituting therefor a provision denying that branch of the motion; as so modified, the order is affirmed insofar as appealed from, with costs to the plaintiff.
Contrary to the defendants’ assertions on appeal, Agriculture and Markets Law § 305 (2) does not exempt them from any and all zoning regulations concerning their addition of structures to a farm. Further, assuming arguendo that the structure at issue (a mobile home) was a "farm structure” under the statute, the regulations complained of were not unreasonable (see, e.g., 1 Anderson, New York Zoning Law and Practice §§ 15.01-15.04, at 697-705 [3d ed]).
The court also properly dismissed the defendants’ second, third, and fourth counterclaims (see, General Municipal Law §§ 50-e, 50-i). However, the first counterclaim, which was for injunctive relief, is not subject to the provisions of General Municipal Law § 50-e (see, Dutcher v Town of Shandaken, 97 AD2d 922). Accordingly, it was improperly dismissed.
The defendants’ remaining contentions are unpreserved for appellate review or without merit. Mangano, P. J., Rosenblatt, Miller and Ritter JJ., concur.